DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted. Respondent failed to respond to a subpoena issued in the investigation of a disciplinary complaint, in violation of Rule XIX, Sec. 9(c) of the Rules of the Supreme Court of Louisiana and Rules 8.1(c), 8.4(a), (d), and (g) of the Rules of Professional Conduct.
Accordingly, it is ordered that Wade H. Davis be suspended from the practice of law for a period of thirty (30) days from the effective date of this order. Respondent’s reinstatement to the practice of law is conditioned upon his compliance with the subpoena at issue (to the extent that he is able) and any other outstanding subpoenas issued by the disciplinary authority. All costs of this proceeding are assessed to respondent.
SUSPENSION ORDERED.